Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-8, 12-17 have been examined.  Claims 9-11 have been previously canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colby et al. (US. 20090307181A1 or 20090307179 hereinafter Colby) in view of Yakhini et al. (WO. 2004090100A2A1). 

With respect to claim 1,Colby  teaches a method comprising: 
receiving data, the data identifying medical information (‘418; Para 0020); 
determining, by a processor, an internal medical code associated with the medical information (‘179; Para 0055: FIG. 6 illustrates sample internal data reports as well as examples by which these reports can be filtered, such as for A) all conditions or traits, B) GVP≧1.5, C) monogenic, D) replicated or monogenic conditions, or E-G) phenotypes (“CSR” refers to Clinical Significance Rating; “PIR” refers to Phenotype Impact Rating). For FIG. 6 A-D Column 1=Genetic Variant=identifies the specific genetic variant detected. “RS” numbers are used when the genetic variant and it's surrounding sequence has been included in the public National Center for Biotechnology Information's (NCBI) dbSNP database (accessible at www.ncbi.nlm.nih.gov/SNP/) and assigned an “rs number”. If that specific genetic variant is not included in this public dbSNP database, then the genetic variant and its flanking sequence is assigned an “eg” number, which serves as an internal identification number), the internal medical code being a non-genetlc code (‘179; Para 0110: the likelihood of developing a phenotype (e.g., disease, disorder, condition or trait) can be calculated based on an individual's alleles or genotypes for one or more genetic variants associated with polygenic or multifactorial phenotypes, and may also include analysis of non-genetic factors such as environment and/or lifestyle habits (e.g., smoking habits, alcohol use, exercise habits, body mass index, obesity levels, diet, sun exposure or exposure to physical or mental stress), the internal medical code being machine readable and independent of genetic information):  
determining, by a processor, genetic variants associated with the internal medical code (‘179; Para 0035: a method of determining the predisposition or carrier status of an individual for two or more Research and Clinical Trial phenotypes comprising: identifying by nucleic acid array or sequencing apparatus a set of genetic variants in an individual, wherein each of said genetic variants is correlated with a Research and Clinical Trial phenotype; using a computer to determine the predisposition or carrier status of said individual for at least two phenotypes, wherein said predisposition or carrier status is based on said set of genetic variants; providing a report of said predisposition or carrier status to said individual, to a health care provider of said individual, researcher, company, or to a third party; and, optionally, combining the predisposition or carrier status of said individual for said at least two phenotypes into a Research and Clinical Trial score, wherein said score is reported to said individual, to a health care provider of said individual, a researcher, or a company, or to a third party), the determined genetic- variant comprising a chromosome (‘179; Para 0127: A genetic profile is determined by obtaining the genetic information of an individual and correlating the genetic information to a specific phenotype. A specific phenotype may be correlated to one or more genetic variants and their allele or genotype. Genetic markers and variants may include different numbers of nucleotide repeats, nucleotide insertions, nucleotide deletions, single nucleotide polymorphisms, multiple nucleotide length polymorphisms, chromosomal translocations, chromosomal duplications, length of telomeres, copy number variations, or any combination thereof. Copy number variation may include individual or multiple exons or other parts of a gene, an entire gene, multiple genes, microsatellite repeats, nucleotide repeats, centromeric repeats, or telomeric repeats.)., the determined genetic variant being determined from a first database storing data identifying a plurality of genetic variants (‘179; Para 0131: Databases of genetic variants are publicly available .. These databases provide information on genetic variants and genetic variants in linkage disequilibrium patterns.);  
Colby does not, Yakhini teaches 
generating, by a processor, a graphical user interface, the graphical user interface displaying at least one of the determined genetic variants, the identity of a gene, and a location of the gene within the chromosome, the graphical user interface comprising a selectable link connecting the displayed genetic variant to further information associated with the displayed genetic variant (‘100‘;Abstract: displaying gene- and/or protein- related data with respect to chromosome maps at locations identifying relevant positioning of the genes with which the gene- and/or protein related data are associated. Multiple experiments may be plotted onto the display adjacent one or more chromosome maps. Automatic extraction of genomic location, based on accession numbers or other unique identifiers and cross connection with expression data is provided; Para 0016: Arbitrary gene-related data may be imported and manipulated to display such data in positions relative to chromosome maps which are indicative of positions of the genes)  
presenting the genetic variants in a graphical format using a computing device; and upon selecting the selectable link (‘100; Abstract: displaying gene- and/or protein- related data with respect to chromosome maps at locations identifying relevant positioning of the genes with which the gene- and/or protein related data are associated. Multiple experiments may be plotted onto the display adjacent one or more chromosome maps. Automatic extraction of genomic location, based on accession numbers or other unique identifiers and cross connection with expression data is provided);

retrieving data over the Internet from a second database, the data related to the gene (‘100; Para 00146): and 
modifying the graphical user interface to present the further information associated with the displayed genetic variant (‘100; Abstract) (‘972; Para 0057: modification to a DNA sequence as compared to one or more other reference DNA; Paras 0192-0193; Para 0211 also see Fig. 16). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify genetic analysis of Colby with the technique of visualizing expression data on chromosome graphic schemes as taught by Yakhini in order to provide graphical display of different variants across population. 

Claims 5 and 16 are rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the method of claim 1, Colby discloses  further comprising: 
determining a relevance score associated with the internal medical code and each of the genetic variants (‘179; Para 0055): GVP score, value of genetic variant; 
filtering the genetic variants based on the relevance score; and presenting a filtered group of the genetic variants in a graphical format using the computing device (‘179; Para 0566). 
Claim 6 is rejected as the same reason with claim 2. 

With respect to claim 3, the combined art teaches the method of claim 1, Colby discloses  wherein the graphical format displays one or more genes associated with the genetic variants and locations of the one or more genes on associated chromosomes (‘179; Para 0105). 

With respect to claim 4, the combined art teaches the method of claim 3, Colby discloses wherein a user is enabled to select the one or more genes to view more information about the one or more genes (‘179; Para 0119). 
Claim 7 is rejected as the same reason with claim 4. 

With respect to claim 8, the combined art teaches the method of claim 7, Colby discloses wherein the information includes whether a patient medical record includes an instance of the selected medical finding (‘179; Para 0268). 


Claims 12-15, 17  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colby et al. (US. 20090307181A1 or 20090307179 hereinafter Colby) in view of Carey et al. (US20130096943A1) and further in view of Yakhini et al. (WO. 2004090100A2)

With respect to claim 12, Colby teaches a method comprising: 
receiving an input (‘179; Paras 0154-0155; Para 0020); 
determining, by a processor, an internal medical code associated with the input (‘179; Para 0055: FIG. 6 illustrates sample internal data reports as well as examples by which these reports can be filtered, such as for A) all conditions or traits, B) GVP≧1.5, C) monogenic, D) replicated or monogenic conditions, or E-G) phenotypes (“CSR” refers to Clinical Significance Rating; “PIR” refers to Phenotype Impact Rating). For FIG. 6 A-D Column 1=Genetic Variant=identifies the specific genetic variant detected. “RS” numbers are used when the genetic variant and it's surrounding sequence has been included in the public National Center for Biotechnology Information's (NCBI) dbSNP database (accessible at www.ncbi.nlm.nih.gov/SNP/) and assigned an “rs number”. If that specific genetic variant is not included in this public dbSNP database, then the genetic variant and its flanking sequence is assigned an “eg” number, which serves as an internal identification number), the internal medical code being a non-genetic code (‘179; Para 0110: the likelihood of developing a phenotype (e.g., disease, disorder, condition or trait) can be calculated based on an individual's alleles or genotypes for one or more genetic variants associated with polygenic or multifactorial phenotypes, and may also include analysis of non-genetic factors such as environment and/or lifestyle habits (e.g., smoking habits, alcohol use, exercise habits, body mass index, obesity levels, diet, sun exposure or exposure to physical or mental stress), the internal medical code being machine readable and independent of genetic information); 
Carey teaches 
determining, by a processor, microbiome genetic information associated with the internal medical code, wherein the microbiome genetic information is associated with genes of microorganisms living within a person which are related to the input, the determined microbiome being identified from a first database (‘943; Para 0010: A genome is encoded in DNA or RNA, and may be represented as mRNA or as protein sequences derived from these nucleic acid sequences. The term “genome” can include both genes and non-coding sequences. When applied to a specific organism, the term “genome” can refer to genomic data from normal cells—including mitochondrial DNA—and also genomic data from related cells such as tumors and other organisms of the microbiome. using a processor as illustrated in Para 0377). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the genetic analysis of Colby with the technique of protecting and governing genetic information as taught by Carey in order to provide microbiome genetic information associated with the internal medical code.
Yakhini teaches 
generating, by a processor, a graphical user interface, the graphical user interface displaying the microbiome genetic information, the graphical user interface comprising a selectable link connecting the input to the determined medical findings (‘100‘;Abstract: displaying gene- and/or protein- related data with respect to chromosome maps at locations identifying relevant positioning of the genes with which the gene- and/or protein related data are associated. Multiple experiments may be plotted onto the display adjacent one or more chromosome maps. Automatic extraction of genomic location, based on accession numbers or other unique identifiers and cross connection with expression data is provided; Para 0016: Arbitrary gene-related data may be imported and manipulated to display such data in positions relative to chromosome maps which are indicative of positions of the genes)  ; and 
upon selecting the selectable link, presenting the microbiome genetic information in a graphical format using a computing device upon actuating the selectable link, the internal medical code being machine readable and independent of the genetic information (‘100; Abstract: displaying gene- and/or protein- related data with respect to chromosome maps at locations identifying relevant positioning of the genes with which the gene- and/or protein related data are associated. Multiple experiments may be plotted onto the display adjacent one or more chromosome maps. Automatic extraction of genomic location, based on accession numbers or other unique identifiers and cross connection with expression data is provided). 
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the system of Colby/protecting and governing genetic information as taught by Carey with the technique of visualizing expression data on chromosome graphic schemes as taught by Yakhiniin in order to provide graphical display of different variants across population. 
Claim 17 is rejected as the same reason with claim 12.

With respect to claim 13, the combined art teaches the method of claim 12, Carey discloses wherein the graphical format indicates a microorganism associated with the microbiome genetic information. (‘943; Para 0010) 

With respect to claim 14, the combined art teaches the method of claim 12, Carey discloses wherein the microbiome genetic information indicates the presence or absence of a microorganism (‘943; Para 0010).  
  
With respect to claim 15, the combined art teaches the method of claim 1, Carey discloses 2 further comprising: 
receiving a human genetic variant; 
determining an internal medical code associated with the human genetic variant; determining medical items associated with the internal medical code; and presenting the medical items in a list format on the computing device, wherein the input is at least one of the medical items. (‘943; Para 0102). 
Response to Arguments 
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686